Exhibit 10.1
RESEARCH, DEVELOPMENT
AND COMMERCIALIZATION AGREEMENT
     This Research, Development and Commercialization Agreement (“Agreement”) is
entered into as of this 18th day of December, 2008, by and between:
     on the one hand,
Hoffmann-La Roche Inc., with its principal place of business at 340 Kingsland
Street, Nutley, New Jersey 07110 USA (“Roche Nutley”), and F. Hoffmann-La Roche
Ltd, a Swiss corporation, with its principal office at Grenzacherstrasse 124,
CH-4070 Basel, Switzerland (“Roche Basel”; Roche Nutley and Roche Basel are
collectively referenced as “Roche”),
     and on the other hand,
     VIA Pharmaceuticals, Inc., with its principal place of business at 750
Battery Street, Suite 330, San Francisco California 94111 USA (“VIA”). VIA and
Roche each may be referred to herein as a “Party,” and collectively as
“Parties.”
     WHEREAS, Roche owns certain patent rights, know-how and regulatory filings
with respect to the Compound (as defined below);
     WHEREAS, Roche believes that the Compound has the potential to be
incorporated into a drug with significant worldwide annual sales, and that VIA
has the ability to realize the potential of this compound;
     WHEREAS, VIA desires to develop the Compound and ensure that it is
diligently developed and commercialized worldwide so as to realize promptly its
therapeutic and commercial potential;
     WHEREAS, VIA desires to obtain an exclusive license under Roche’s patent
rights, know-how and regulatory filings to begin development and
commercialization of products containing the Compound; and
     WHEREAS, Roche is willing to grant an exclusive license to VIA under such
patent rights and know-how.
     NOW THEREFORE, in consideration of the foregoing and of the mutual
covenants hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties mutually
agree as follows:

1.



--------------------------------------------------------------------------------



 



ARTICLE 1
DEFINITIONS
     As used in this Agreement, the following terms shall have the following
meanings, and singular forms, plural forms and derivative forms, (i.e. other
parts of speech) shall be interpreted accordingly:
     1.1 “Additional Licensed Compound” means any compound other than the
Compound or a Derivative, the composition or use of which is claimed in the
Roche Patent Rights, including any salt, ester, non-covalent complex, chelate,
hydrate, and stereoisomer thereof, and other forms of any such compound.
     1.2 “Affiliate” means any corporation or non-corporate business entity that
directly or indirectly controls, is controlled by, or is under common control
with a Party to this Agreement. As used in this definition, the term “control”
(with correlative meanings for the terms “controlled by” and “under common
control with”) means that an entity owns greater than fifty percent (>50%) of
the voting stock of the subject entity with the ability to elect a majority of
the board (or managing members) of such entity, or otherwise has the power to
govern and control the financial and the operating policies and management of
the subject entity, whether through the ownership or control of voting
securities, by contract or otherwise. With respect to Roche, the term
“Affiliate” shall not include Genentech, Inc. or Chugai Pharmaceutical Co., Ltd,
unless Roche opts for such inclusion by giving written notice to VIA. With
respect to VIA, the term “Affiliate” shall not include any corporation or
non-corporate business entity that VIA does not directly or indirectly control.
     1.3 “Commencement” means, with respect to a clinical trial, the date upon
which the first patient receives the first dose of an item that is the subject
of such clinical trial.
     1.4 “Commercialize” means to make, have made, develop, use, sell, have
sold, offer for sale, and import.
     1.5 “Compound” means the compound ***, also known as RO***. .
     1.6 “Derivative” means any salt, ester, non-covalent complex, chelate,
hydrate, and stereoisomer of the Compound, and any compound generated by
modifying the structure of the Compound so as to optimize its activity.
     1.7 “Development Plan” means the plan for guiding development of Licensed
Products.
     1.8 “Dollars” or “$” means US dollars.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

2.



--------------------------------------------------------------------------------



 



     1.9 “Effective Date” means January 5, 2009.
     1.10 “FDA” means the United States Food and Drug Administration and any
successor entity thereto.
     1.11 “FD&C Act” means the US Federal Food, Drug, and Cosmetic Act, as
amended, and the equivalent laws and regulations in any foreign countries or
jurisdictions.
     1.12 “Field” means all therapeutic, prophylactic, and other pharmaceutical
uses and applications.
     1.13 “First Commercial Sale” means the first invoiced sale by the VIA Group
of a Licensed Product in a particular country to a Third Party in such country.
     1.14 “Global Liaison” means an employee of Roche who is selected by Roche
to be the point person with primary responsibility for communications and
interactions with VIA.
     1.15 “IND” means an Investigational New Drug Application filed with the FDA
and covering administration of a Compound, Derivative or Additional Licensed
Compound.
     1.16 “Inventions” means any and all useful ideas, concepts, methods,
procedures, processes, improvements, inventions, discoveries, and reductions to
practice, whether or not patentable, which arise from or are first made,
conceived or first reduced to practice in the course of the activities conducted
pursuant to or in exercise of a right granted under this Agreement.
     1.17 “Know-How” means all non-patented data, information, methods,
procedures, processes, materials and other know-how.
     1.18 “Licensed Product” means any product containing a Compound, a
Derivative or an Additional Licensed Compound, including all formulations,
dosages, and dosage forms thereof.
     1.19 “Major Market” means any of the US, Japan, the United Kingdom,
Germany, France, Spain or Italy.
     1.20 “NDA” means a new drug application, including all necessary documents,
data, and other information concerning a Licensed Product, required for
Regulatory Approval of the Licensed Product as a pharmaceutical product by the
FDA or an equivalent application to the equivalent agency in any other country
or group of countries (e.g. the marketing authorization application (MAA) in the
European Union).
     1.21 “Net Sales” means, with respect to VIA, the amount of gross sales of
all Licensed Products in the Territory invoiced by the VIA Group to Third
Parties, as reduced by the following deductions to the extent actually allowed
or incurred with

3.



--------------------------------------------------------------------------------



 



respect to such sales: (a) transportation charges, and other shipping charges,
such as insurance, (b) sales, value-added and excise taxes, customs, duties, and
any other governmental charges, to the extent imposed upon the sale of the
Licensed Product and paid by the selling party, provided that no income taxes
shall be deducted from gross sales of Licensed Product to calculate Net Sales,
(c) distributor fees, rebates or allowances actually granted, allowed or
incurred, including government and managed care rebates, (d) quantity discounts,
cash discounts or chargebacks actually granted, allowed or incurred, and
(e) allowances or credits to customers or write offs of invoiced amounts, not in
excess of the selling price of Licensed Product, on account of governmental
requirements, rejections, recalls, or returns.
If Licensed Product is sold as part of a Combination Product (as defined below),
then the parties shall meet approximately one (1) year prior to anticipated
First Commercial Sale to negotiate, on a country-by-country basis, in good faith
and agree to an appropriate adjustment to Net Sales, on a country-by-country
basis, to reflect the relative significance of the Compound, Derivative or
Additional Licensed Compound and other pharmaceutically active ingredients
contained in the Combination Product. If the parties cannot reach agreement,
then the Net Sales of the Combination Product, for the purposes of determining
royalty payments, shall be determined by multiplying the Net Sales of the
Combination Product (as defined in the portion of the Net Sales definition
preceding this paragraph) on a country-by-country basis, during the applicable
royalty reporting period, by the fraction, A/(A+B), where A is the average sale
price of the Licensed Product when sold separately in finished form and B is the
average sale price of the other pharmaceutical product(s) included in the
Combination Product when sold separately in finished form, in each case during
the applicable royalty reporting period or, if sales of both the Licensed
Product and the other product(s) did not occur in such period, then in the most
recent royalty reporting period in which sales of both occurred.
In the event that such average sale price cannot be determined for both the
Licensed Product and all other pharmaceutical products(s) included in the
Combination Product, Net Sales for the purposes of determining royalty payments
shall be calculated by multiplying the Net Sales of the Combination Product by
the fraction of C/(C+D) where C is the fair market value of the Licensed Product
and D is the fair market value of all other pharmaceutical product(s) included
in the Combination Product.
“Combination Product” shall mean any product that contains, in addition to a
Compound, a Derivative or an Additional Licensed Compound, one or more other
pharmaceutically active ingredients.
     1.22 “Patent” means (a) any patent, including re-examinations, reissues,
renewals, extensions and term restorations thereof, and any foreign counterpart
of any of the foregoing, and (b) any pending application for patent, including,
without limitation, provisional applications, continuations,
continuations-in-part, divisional and substitute applications, inventors’
certificates, and extensions, and any foreign counterpart of any of the
foregoing.

4.



--------------------------------------------------------------------------------



 



     1.23 “Phase I” means, with respect to the United States, the first phase of
human clinical trials using a limited number of human subjects to gain evidence
of the safety and tolerability of a Licensed Product and information regarding
pharmacokinetics and potentially pharmacological activity for such Licensed
Product, Compound, Derivative or Additional Licensed Compound, which human
clinical trials are completed prior to the initiation of Phase II, as described
in 21 C.F.R. § 312.21(a), as may be amended, or, with respect to any other
country or jurisdiction, the equivalent of such a clinical trial in such other
country or jurisdiction.
     1.24 “Phase II” means, with respect to the United States, the second phase
of human clinical trials of a Licensed Product in human subjects to gain
evidence of the efficacy in one or more indications and expanded evidence of the
safety of such Licensed Product, Compound, Derivative or Additional Licensed
Compound, as well as an indication of the dosage regimen required, as described
in 21 C.F.R.§ 312.21(b), as may be amended, or, with respect to any other
country or jurisdiction, the equivalent of such a clinical trial in such other
country or jurisdiction.
     1.25 “Phase III” means, with respect to the United States, the third phase
of human clinical trials of a Licensed Product, which are large-scale trials to
gain evidence of the efficacy and safety in a number of human subjects
sufficient to support Registration for such Licensed Product, Compound,
Derivative or Additional Licensed Compound with the FDA, as described in 21
C.F.R. § 312.21(c), as may be amended, or, with respect to any other country or
jurisdiction, the equivalent of such a clinical trial in such other country or
jurisdiction.
     1.26 “Registration” in relation to any Licensed Product means such
approvals by the applicable Regulatory Agency in a country (or community or
association of countries) included in the Territory (including, where
applicable, price approvals) that are required to be obtained prior to marketing
and selling such Licensed Product in such country or jurisdiction.
     1.27 “Regulatory Agency” means, with respect to any particular country or
jurisdiction, the governmental authorities, bodies, commissions, agencies and/or
other instrumentalities of such country or jurisdiction (the EMEA with respect
to the EU), with the primary responsibility for the evaluation or approval of
pharmaceutical products before such product can be tested, marketed, promoted,
distributed or sold in such country, including such governmental bodies that
have jurisdiction over the conduct of clinical trials and/or the pricing of such
pharmaceutical product. The term “Regulatory Agency” includes the FDA.
     1.28 “Regulatory Filing” means any filing with a Regulatory Agency relating
to or to permit or request, as applicable, the clinical evaluation or
Registration of a Licensed Product. Regulatory Filings include without
limitation INDs and NDAs.
     1.29 “Roche Know-How” means all Know-How which on the Effective Date is
owned or controlled by, or licensed to, Roche and in which Roche has a cost-free
transferable interest.

5.



--------------------------------------------------------------------------------



 



     1.30 “Roche Patent Rights” means all Patents in the Territory listed on
Appendix A, and any future Patents that claim priority from or the benefit of
the filing date of any of the Patents listed in Appendix A, and including any
and all extensions, supplementary protection certificates and the like with
respect to any of the foregoing.
     1.31 “Signing Date” means December 18, 2008.
     1.32 “Territory” means the entire world, subject to Section 12.7(a).
     1.33 “Third Party” means any party other than Roche, Roche’s Affiliates, or
a member of the VIA Group.
     1.34 “Transfer Know-How” means the Roche Know-How identified on Appendix B.
     1.35 “VIA Group” means VIA, its Affiliates and sublicensees under this
Agreement.
     1.36 “VIA Know-How” means all Know-How that is related to the Compound, a
Derivative, an Additional Licensed Compound or a Licensed Product, and is owned
or controlled by VIA Group and in which VIA has a transferable interest.
     1.37 “VIA Patent Rights” means all Patents in the Territory that (a) claim
a Compound, Derivative, Additional Licensed Compound or Licensed Product, or the
manufacture or use thereof, and (b) are owned or controlled by VIA during the
term of this Agreement.
     1.38 “US” means the United States of America, its territories and
possessions.
     1.39 “Valid Claim” means a claim contained in (i) an issued and unexpired
patent included within the Roche Patent Rights or VIA Patent Rights that has not
been held unenforceable, unpatentable or invalid by a decision of a court or
other governmental agency of competent jurisdiction, which decision is not
subject to any further appeal, and that has not been admitted to be invalid or
unenforceable through abandonment, reissue, disclaimer or otherwise or (ii) a
patent application which is included within the Roche Patent Rights or VIA
Patent Rights and has been pending for less than *** (***) years from the
priority date. If a claim of a patent application that ceased to be a Valid
Claim under item (ii) because of the passage of time later issues as a part of a
patent within item (i), then it shall again be considered to be a Valid Claim
effective as of the issuance of such patent.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

6.



--------------------------------------------------------------------------------



 



ARTICLE 2
GRANT OF LICENSE
     2.1 Grants.
          (a) Subject to the terms and conditions of this Agreement, Roche
hereby grants to VIA and its Affiliates, and VIA hereby accepts on its and their
behalf, a sole and exclusive license, with full rights to sublicense as provided
in Section 2.2, under the Roche Patent Rights and Roche Know-How, to
(a) develop, use, sell, offer for sale, and import Licensed Products containing
the Compound, Derivative or Additional Licensed Compound in the Field, in the
Territory, and (b) make and have made Licensed Products in the Territory for
such development, use, sale, offering for sale, and importation.
          (b) Roche shall retain all rights under the Roche Patent Rights and
Roche Know-How for any other purpose.
     2.2 Right to Sublicense. After the Commencement of a Phase I clinical trial
with a Licensed Product containing the Compound (“Lead Product”) or replacement
of the Lead Product by another Licensed Product, VIA and its Affiliates shall
have the right to sublicense the rights granted under Section 2.1 to Third
Parties, subject to Section 2.5. If VIA grants such sublicenses, then all such
sublicenses shall conform to and be in accordance with the terms of this
Agreement. VIA assumes full responsibility for the performance of all
obligations under this Agreement and will remain obligated to Roche for all
royalties due under this Agreement by reason of the operations of any such
sublicense. VIA shall have the right to use Third Party contract research and
development organizations at any time during the term of this Agreement. If,
prior to expiration or termination of this Agreement, VIA has or would like to
sublicense a Third Party under Roche Know-How and Roche Patent Rights and would
prefer that Roche grant a direct license to such Third Party under Roche
Know-How and Roche Patent Rights, then Roche will not unreasonably deny granting
such a direct license under Roche Know-How and Roche Patent Rights, provided
that such Third Party agrees to the applicable terms and conditions of this
Agreement and covenants to make the applicable financial payments under this
Agreement to Roche.
     2.3 Covenant Not to Sue. If the making, having made, using, offering for
sale, selling, or importing in any country in the Territory in the Field by the
VIA Group of any composition described in the Patent Rights which contains
Compound manufactured using a process set forth in the Patent Rights would,
during the term of the Agreement in such country, infringe a claim of an issued
patent owned or controlled by Roche (other than the Roche Patent Rights), Roche
hereby grants to the VIA Group, to the extent Roche is legally able to do so, a
covenant not to sue under such patent, as may be necessary to enable the VIA
Group to make, have made, use, offer for sale, sell and import such composition
in such country. Roche shall cause such covenant to be binding on any assignee
of any such patent and VIA shall have the right to grant or assign its rights
under such covenant to any of its permitted sublicensees or assignees.

7.



--------------------------------------------------------------------------------



 



     2.4 Covenant Regarding License Scope. VIA hereby covenants and agrees that
it and its Affiliates shall not, during the term of this Agreement, in the
absence of any other valid right or license granted to VIA or its Affiliates,
knowingly practice any Roche Patent Rights or Roche Know-How outside the scope
of the licenses granted by Roche in Section 2.1.
     2.5 Minimal Diligence. If VIA has not completed a Phase I clinical trial
within three (3) years after the Effective Date with respect to the Lead
Product, then either (i) VIA shall commit to developing an Additional Licensed
Compound or a Derivative or (ii) Roche may terminate this Agreement. VIA shall
have the burden of proving it has complied with its diligence obligations under
Section 6.1. If VIA did not comply with such obligations, then Roche may
terminate all licenses granted herein. Following such termination by Roche under
this Section 2.5 and if requested by Roche within thirty (30) days after such
termination, VIA shall negotiate in good faith with Roche, for a period of sixty
(60) days from the date of Roche’s request, regarding granting a license to
Roche on commercially reasonable terms for the VIA Patent Rights and VIA
Know-How related solely to the Licensed Products.
     2.6 Roche Right of First Negotiation. If VIA seeks to out-license any
Licensed Product to a Third Party (“Out-License”), then, before approaching any
such Third Party, VIA shall inform Roche and afford Roche the opportunity to
negotiate an Out-License under which Roche would obtain a sole and exclusive
license to such Licensed Product. If Roche is interested in such negotiation,
then Roche shall inform VIA of its interest within forty-five (45) days (“Review
Period”). If Roche indicates that it is not interested in negotiation or if
Review Period expires, then VIA shall have the right to grant an Out-License to
a Third Party. If Roche indicates that it is interested in negotiation within
the Review Period, then Roche and VIA shall negotiate in good faith for a period
of time not to exceed sixty (60) days for an Out-License (“Negotiation Period”).
If Roche indicates that it is not interested in continuing negotiation or if the
Negotiation Period expires, then VIA shall have the right to grant a license to
a Third Party.
     2.7 Section 365(n) of the Bankruptcy Code. The licenses granted under this
Article 2 shall be treated as licenses of rights to “intellectual property” (as
defined in Section 101(56) of Title 11 of the United States Code, as amended
(the “Bankruptcy Code”)) for purposes of Section 365(n) of the Bankruptcy Code.
The Parties agree that VIA may elect to retain and may fully exercise all of its
rights and elections under the Bankruptcy Code; provided that VIA complies with
the terms of this Agreement.

8.



--------------------------------------------------------------------------------



 



ARTICLE 3
RESEARCH AND DEVELOPMENT REIMBURSEMENT AND MILESTONE PAYMENTS
     3.1 Fees. VIA shall pay to Roche in consideration for the rights granted
herein a fee of *** Dollars ($***) which shall be non-refundable, and
non-creditable, and payable by VIA within thirty (30) days after receipt of an
invoice from Roche after the Signing Date.
     3.2 Milestone Payments. VIA shall pay to Roche non-refundable,
non-creditable milestone payments in the amounts specified in tabular form below
(each a “Milestone Payment”) no later than thirty (30) days after the first
occurrence of each of the following events, as they occur:

          Milestones   Payments (Dollars)
Commencement of Phase I
  $ ***  
Commencement of Phase II
  $ ***  
Commencement Phase III
  $ ***  
NDA Approval in the USA
  $ ***  
NDA Approval in a Major Market country in Europe
  $ ***  

Each milestone payment set forth under this Section 3.2 shall be paid to Roche
no more than once, and once paid shall be non-refundable. For clarity, once any
milestone payment is paid to Roche under this Section 3.2, such payment shall
not be owed with respect to any other Licensed Product even if such milestone is
subsequently achieved again by any Licensed Product.
ARTICLE 4
ROYALTIES
     4.1 Royalties in General. For each Licensed Product, the obligation of VIA
to pay Roche royalties based on sales of the Licensed Product in a given country
shall commence on the date of the First Commercial Sale of such Licensed Product
by the VIA Group in such country and shall continue until the later of (a) the
date upon which
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

9.



--------------------------------------------------------------------------------



 



there no longer exists in such country Roche Patent Rights having a Valid Claim
that claims the manufacture, use or sale of such Licensed Product in such
country, or (b) the date which is ten (10) years after the date of First
Commercial Sale of such Licensed Product in such country. VIA shall pay or cause
to be paid to Roche a royalty based on Net Sales made by the VIA Group in the
Territory, on a country-by-country basis, at the applicable incremental royalty
rate as provided for in the table below in this Section 4.1, subject to
reduction as provided in Sections 4.3, 4.4, 4.5 and 4.6.

          Total, Territory-wide Annual Net Sales in a single calendar year  
Royalty Rate
Amount of Net Sales up to and including $***
    *** %
Amount of Net Sales over $*** and up to and including $***
    *** %
Amount of Net Sales over $*** and up to and including $***
    *** %
Amount of Net Sales over $***
    *** %

     4.2 Accrual of Royalties. No royalty shall be due or owing from the use or
distribution of a Licensed Product in transactions where no consideration is
received by the VIA Group, such as when a Licensed Product is made or used for
tests or development purposes or is distributed as samples. No royalties shall
be payable on sales among entities within the VIA Group, but royalties shall be
payable on the first subsequent sale by entities within the VIA Group to a Third
Party. No multiple royalties shall be payable under this Agreement because a
commercialized Licensed Product is covered by more than one Valid Claim or is
covered by both a claim with respect to Know-How and a Valid Claim.
     4.3 Reduction for No Patent. If, but for this Agreement, no Valid Claim of
Roche Patent Rights would be infringed by the making, using or selling of a
Licensed Product in a country in the Territory, then the Net Sales of such
Licensed Product in such country shall be reduced by *** percent (***%) for the
purpose of determining the royalties payable under Section 4.1.
     4.4 Reduction for Third Party License Fees. VIA shall be entitled to deduct
from its payment obligations under Section 4.1 hereunder *** percent (***%) of
any license fees, milestone payments and royalties that VIA pays to a Third
Party in respect of any license to Third Party Patents that VIA reasonably
concludes is required for the manufacture, use, offer for sale, sale or
importation of the Compound, any Derivative or any Additional Licensed Compound;
provided that no such deduction shall reduce the amount of any quarterly royalty
payment under Section 4.1 by more than *** percent (***%) of the amount
otherwise payable. If VIA is prevented from deducting any amount by the proviso
in the immediately preceding sentence, then VIA shall be entitled to carry
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

10.



--------------------------------------------------------------------------------



 



forward such amount for deduction from subsequent payments to Roche under
Section 4.1.
     4.5 Reduction for Generic Competition. If a Third Party sells a product
that contains the same Compound, Derivative or Additional Licensed Compound as
found in the Licensed Product sold in a country in the Territory, then VIA’s
royalty obligations to Roche under Sections 4.1 and 4.3 with respect to sales in
such country shall be reduced as follows: ***.
     4.6 Cap on Royalty Reductions. In no case shall the royalties otherwise
payable under Section 4.1 be reduced by more than *** percent (***%) regardless
of the number of reductions otherwise available under Sections 4.3-4.5.
ARTICLE 5
ROYALTY REPORTS AND ACCOUNTING
     5.1 Royalty Payments; Royalty Reports. After the First Commercial Sale and
for the remaining term of this Agreement, VIA shall submit with each payment of
royalties to Roche a written royalty report (“Royalty Report”) covering sales of
Licensed Product for each VIA fiscal quarter (currently ending on or about the
last day of March, June, September, and December) with the following information
provided on a country-by-country basis for the Major Market countries and for
the rest of the world as a whole:
          (a) gross sales;
          (b) Net Sales;
          (c) the royalties, payable in Dollars, which shall have accrued
hereunder in respect to such Net Sales;
          (d) withholding taxes, if any, required by law to be deducted in
respect of such sales;
          (e) the exchange rates used in determining the amount of Dollars; and
          (f) the royalty rates applied to calculate royalties due hereunder.
     Royalty Reports shall be due for the entire Territory no later than sixty
(60) days after the end of the fiscal quarter to which they pertain. The Parties
will cooperate with each other with regard to the handling of withholding taxes.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

11.



--------------------------------------------------------------------------------



 



     5.2 Exchange Rate; Manner of Payment. All payments due under this Agreement
shall be made in Dollars via wire transfer of immediately available funds, or by
such other commercially reasonable means as may be designated by Roche. Royalty
payments due on Net Sales in countries in the Territory outside the US shall be
made in Dollars, after being converted by VIA using the average rate of exchange
for such currencies during the applicable calendar quarter, as retrieved from
Reuters’ system for the applicable period. If by law, regulations or fiscal
policies, remittance of royalties in Dollars, or removal of currency from the
country, is prohibited or restricted, VIA will notify Roche and payment of the
royalty obligation shall be made by deposit thereof in local currency to the
credit of Roche in a recognized banking institution in such country designated
by Roche. If in any country or jurisdiction, the law, regulations or fiscal
policies prohibit both the transmittal and deposit of royalties on sales in such
country, royalty payments calculated as a percentage of Net Sales in that
country shall be suspended for as long as such prohibition is in effect, and as
soon as such prohibition ceases, all royalties that Roche would have otherwise
been entitled to shall be transmitted or deposited to the extent allowable.
     5.3 Payment Due Dates. Royalties shown to have accrued by each Royalty
Report provided for under Article 5 of this Agreement shall be due and payable
sixty (60) days after the end of the fiscal quarter to which they pertain.
Payment of royalties in whole or in part may be made in advance of such due
date. All royalty and other payments due to Roche hereunder, shall be made in
Dollars and delivered to the account specified below or to any other account
specified by Roche:

         
Bank Name:
  Citibank, n.a.
 
  New York, NY
ABA Routing No.:
  xxxxxxxxx
Account Name:
  Hoffmann-La Roche Inc.
Account No.:
  xxxxxxxx

VIA shall provide Roche with an annual non-binding forecast of anticipated Net
Sales for each calendar year by September 30 of the preceding calendar year.
     5.4 Right to Audit. During the Term and for a period of *** (***) years
thereafter, VIA shall keep (and shall cause its Affiliates, licensees and
sublicensees to keep) complete and accurate records pertaining to the purchase,
storage, sale, or other disposition of Licensed Products in sufficient detail to
permit Roche to confirm the accuracy of all royalty and other payments due
hereunder. Records will include, at a minimum, master files, product numbers,
description, quantities purchased, shipped, sold and on-hand at period end,
customer or supplier name, address, customer agreements, date of purchase or
sale, cost of purchase or sale price, and delivery address. Roche shall have the
right to cause an independent, certified public accountant to audit such records
to confirm gross sales, Net Sales, royalty reductions,
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

12.



--------------------------------------------------------------------------------



 



royalty payments, and milestone payments related to Net Sales for a period
covering not more than the preceding *** (***) years. Such audits may be
exercised no more than once per calendar year during normal business hours upon
reasonable prior written notice to VIA. Prompt adjustments shall be made by the
parties to reflect the results of such audit. Roche shall bear the full cost of
such audit unless such audit discloses an underpayment by VIA of more than five
percent (5%) of the amount of royalty or other payments due under this
Agreement, in which case, VIA shall bear the full cost of such audit and shall
promptly remit to the auditing party the amount of any underpayment, plus
interest calculated at the three month US Dollar LIBOR rate plus *** percent
(***%). If requested by Roche, VIA shall provide to Roche within thirty
(30) days after such request any and all financial information relating to VIA
that is controlled by VIA and necessary for Roche to prepare its financial
statements and to make governmental filings, including full monthly reporting of
data to Roche by the third work day of each month and maintaining a set of
accounting records, based on Roche Financial Group Accounting and Reporting
Requirements (“FGAR”) and International Financial Reporting Standards (“IFRS”).
     5.5 Late Payments. In the event that any payment due under this Agreement
is not made when due, the payment shall accrue interest from the date due at the
rate of the one-month LIBOR plus *** percent (***%); provided, however, that in
no event shall such rate exceed the maximum legal annual interest rate. The
payment of such interest shall not limit Licensor from exercising any other
rights it may have as a consequence of the lateness of any payment.
     5.6 Confidentiality of Records. Roche agrees that all information subject
to review under this Article 5 or under any sublicense agreement (other than the
reported results of such review) is confidential and that Roche and the auditor
shall retain all such information in confidence, although this condition is not
intended to restrict Roche from enforcing any term or provision of this
Agreement in arbitration or court.
ARTICLE 6
RESEARCH, DEVELOPMENT AND MARKETING
     6.1 Development. Prior to the Effective Date, Roche has conducted research
and development of the Compound. VIA shall use commercially reasonable efforts
to develop and commercialize Licensed Products, including obtaining the
necessary approvals from Regulatory Agencies. In no case shall commercially
reasonable efforts
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

13.



--------------------------------------------------------------------------------



 



be less than those efforts that would be exerted by a comparable biotech company
with a drug of similar commercial potential.
          (a) At the Effective Date of this Agreement, Roche shall assign a
Global Liaison to be the liaison with VIA. The Global Liaison will be the Roche
point person with primary responsibility for communications and interactions
with VIA related to:
               i) General Inter-Company Communication
               ii) VIA Group due diligence
               iii) Technology and Data Transfer.
          (b) Similarly and for reasons including those set out in
Section 6.2(a). VIA shall assign a liaison with Roche.
     6.2 Development Program.
          (a) VIA shall, at its expense, conduct a clinical and commercial
development program relating to the use of a Licensed Product using commercially
reasonable efforts (“Development Program”) consistent with a Development Plan
that is to be provided to Roche as soon as practicable after creation by VIA.
VIA shall provide on a once yearly basis written reports to the Global Liaison
on the progress of the Development Program, and annually shall provide to the
Global Liaison a written overview of material Development Program activities.
          (b) VIA shall maintain a clinical trials database in accordance with
the standards of Regulatory Agencies.
          (c) The Development Plan may be reasonably modified and updated at any
time as is deemed necessary at the discretion of VIA.
          (d) Upon completion of a Phase I clinical trial for each Licensed
Product, VIA shall present to Roche (i) a summary presentation of the data
generated by such Phase I clinical trial, and (ii) a Development Plan for Phase
II.
          (e) Notwithstanding anything to the contrary hereunder (including
without limitation under Section 6.1 and this Section 6.2), VIA’s sole and
exclusive liability and Roche’s sole and exclusive remedy for any failure by VIA
to exercise any required level of efforts to research, develop, obtain
Registrations or commercialize the Licensed Products shall be for Roche to
exercise any termination right that Roche might have pursuant to Section 12.3 on
account of such failure.

14.



--------------------------------------------------------------------------------



 



     6.3 Reversion to Roche. Notwithstanding anything in this Agreement to the
contrary, if at any time and for any reason, whether scientific, technical,
medical, economic, commercial or otherwise, VIA shall determine that it is not
reasonable to continue clinical trials or other development of Licensed Products
(whether directly or through one or more Affiliates or sublicensees), it may
deliver a written notice of such determination to Roche, and its election to
cease further development, in which event, Roche may terminate the Agreement and
all licenses granted herein pursuant to Section 12.3(b). Likewise, if VIA
determines not to pursue the development or commercialization of a Licensed
Product (whether directly or through one or more Affiliates or sublicensees) in
any of the following sub-territories: (i) the US, (ii) Japan, (iii) the European
Union (in such case at least three (3) of the Major Markets in the European
Union), then VIA shall provide Roche with written notice of its decision and
shall terminate this Agreement with respect to such sub-territory, within thirty
(30) days following Roche’s receipt of such notice, in which event, Roche may
terminate all licenses granted herein solely for such sub-territory pursuant to
Section 12.3(b).
ARTICLE 7
PATENT RIGHTS
     7.1 Patent Prosecution and Maintenance.
          (a) Roche shall, at its sole expense, prosecute any and all patent
applications within the Roche Patent Rights to obtain patents thereon and to
maintain all patents included in the Roche Patent Rights. Interferences,
nullification proceedings and oppositions shall be considered a part of the
prosecution and maintenance of the Roche Patent Rights.
          (b) VIA shall, at its sole expense, prosecute any and all patent
applications within the VIA Patent Rights, to obtain patents thereon and to
maintain all patents included in the VIA Patent Rights using patent counsel of
its choice. Interferences, nullification proceedings and oppositions shall be
considered a part of the prosecution and maintenance of the VIA Patent Rights.
          (c) Roche shall keep VIA reasonably informed of its prosecution of the
Roche Patent Rights. Roche agrees to provide VIA with a written report no less
frequently than once each year updating VIA with respect to the status of its
prosecution of the Roche Patent Rights. Prior to making any submissions, such as
patent applications and responses to office actions, to a patent office wherein
Roche Patent Rights are being prosecuted, Roche shall allow VIA to comment on
such submissions.
     7.2 Discontinuance/Abandonment. Notwithstanding Section 7.1, Roche shall
have the right to discontinue the prosecution of any patent application, or to
abandon any patent, encompassed within the Roche Patent Rights. If Roche decides
to abandon or allow to lapse any patent application or patent within the Roche
Patent Rights, then

15.



--------------------------------------------------------------------------------



 



Roche shall inform VIA at least thirty (30) days prior to such abandonment or
lapse and VIA shall be given the opportunity to have such Patent assigned to it
from Roche. If a Roche patent application or patent is assigned to VIA, then
such Patent shall cease to be considered Roche Patent Rights for purposes of
royalty payments under Article 4.
     7.3 Status of Patent Rights. Within thirty (30) days after each anniversary
of the Effective Date, Roche shall advise VIA as to the then-current status of
any patent applications or patents within the Roche Patent Rights.
     7.4 Ownership of Future Inventions and Know-How.
          (a) Patentable and unpatentable Inventions or Know-How made, developed
or conceived by VIA personnel alone (or jointly with one another) shall be the
sole property of VIA (“VIA Inventions”). VIA shall have sole discretion and
responsibility to prepare file, prosecute and maintain patent applications for
VIA Inventions, and shall be responsible for related interference proceedings.
          (b) Patentable and unpatentable Inventions or Know-How made, developed
or conceived by Roche personnel alone (or jointly with one another) shall be the
sole property of Roche (“Roche Inventions”). Roche shall have sole discretion
and responsibility to prepare file, prosecute and maintain patent applications
for Roche Inventions, and shall be responsible for related interference
proceedings.
          (c) Patentable or unpatentable Inventions or Know-How jointly made,
developed or conceived by VIA and Roche personnel shall be jointly owned, unless
the Parties agree otherwise. Patent applications for joint inventions shall be
prepared and prosecuted jointly. Subject to any exclusivity obligations set
forth in this Agreement, each Party shall be free to use and exploit jointly
owned Inventions, Patents and Know-How without the consent of, or any duty to
account to, the other Party.
          (d) In no event shall any disclosure of compounds, inventions or other
information in accordance with this Section 7.4 be construed as an offer to sell
those compounds, inventions or other information. Any disclosure under this
Section 7.4 shall be subject to the confidentiality provisions of this
Agreement.
ARTICLE 8
INFRINGEMENT
     8.1 Applicability. The provisions of this Article 8 shall govern the
Parties’ rights and obligations, as between themselves, with respect to actions
against Third Parties for infringement of the Patents or misappropriation of the
Know-How licensed under this Agreement.
     8.2 Third Party Infringement.
          (a) If either VIA or Roche becomes aware of any product made, used,
sold or imported in the Territory which it believes to (i) infringe a Valid
Claim within the

16.



--------------------------------------------------------------------------------



 



Roche Patent Rights (“Roche Patent Infringement”) or the VIA Patent Rights,
(ii) or constitute a misappropriation of Know-How owned by either Party covering
or relating to a Licensed Product or its manufacture or use, then such Party
(the “Notifying Party”) shall promptly (and, in the event of receiving a
Paragraph IV Certification described in 21 C.F.R. § 314.50(i)(A)(4), within ten
(10) days) advise the other Party of all the relevant facts and circumstances
known by the Notifying Party in connection with the infringement or
misappropriation.
          (b) Roche shall have the right, at its own expense, but not the
obligation, to enforce Roche Patent Rights against Roche Patent Infringement and
VIA shall have the right, at its own expense, but not the obligation, to enforce
VIA Patent Rights against infringement. VIA and its Affiliates shall, at Roche’s
sole expense, fully cooperate with Roche with respect to the investigation and
prosecution of such alleged Roche Patent Infringement or misappropriation
including (without limitation) the joining of VIA and its Affiliates as a party
to such action, as may be required by the law of the particular forum where
enforcement is being sought. Roche and its Affiliates shall, at VIA’s sole
expense, fully cooperate with VIA with respect to the investigation and
prosecution of such alleged infringement of the VIA Patent Rights or
misappropriation including (without limitation) the joining of Roche and its
Affiliates as a party to such action, as may be required by the law of the
particular forum where enforcement is being sought.
          (c) If Roche elects to proceed with an enforcement action pursuant to
Section 8.2(b) with respect to infringement of the Roche Patent Rights that is
or can reasonably be expected to be competitive with a Licensed Product
(“Competitive Infringement”), then VIA shall have the right to intervene and
pursue its own damages claim against any alleged Competitive Infringement, and
Roche shall, at VIA’s sole expense, take all such actions and execute all such
documents as may be necessary to enable VIA to pursue such claim, including by
taking actions and executing documents at VIA’s direction on VIA’s behalf. Any
such intervention by VIA under this Section 8.2(c) shall be controlled by VIA
with respect to such damages claim; however, Roche shall remain in control of
the defense against any claim, counterclaim or defense of patent invalidity or
unenforceability related to any such Roche Patent Infringement. Notwithstanding
the foregoing provisions of this Section 8.2(c), if VIA is unable to intervene
and pursue its own damages claim because VIA lacks standing (e.g., because VIA
does not own the Roche Patent Rights) or for any other reason, Roche shall
pursue such damages claim directly for VIA’s benefit as VIA may reasonably
request.
          (d) Roche grants to VIA the right to enforce the Roche Patent Rights
against Competitive Infringement, if:
               (i) Roche fails, within sixty (60) days (twenty (20) days in the
event of the filing of a Paragraph IV Certification) after receiving notice from
VIA of the Roche Patent Infringement to (1) notify VIA that Roche elects to
proceed with an enforcement action pursuant to Section 8.2(b), (2) take
reasonable action to investigate such alleged infringement, and (3) promptly
thereafter, institute an action to abate such alleged infringement and to
prosecute such action diligently, or

17.



--------------------------------------------------------------------------------



 



               (ii) Roche earlier notifies VIA that Roche does not plan to
terminate the infringement or institute such action solely pursuant to
Section 8.2(b).
If VIA notifies Roche that there are circumstances that require the enforcement
of the Roche Patent Rights against a Competitive Infringement within a shorter
period than contemplated by Section 8.2(d)(i) above in order to avoid any loss
of rights or compromising any potential claims, then Roche shall in good faith
discuss with VIA avenues for instituting an action (or allowing VIA to institute
an action) more rapidly than contemplated by Section 8.2(d)(i) above.
Roche and its Affiliates shall fully cooperate with VIA, at VIA’s expense, with
respect to the investigation and prosecution of such alleged infringement
including (but not limited to) the joining of Roche and its Affiliates as a
party to such action, as may be required by the law of the particular forum
where enforcement is being sought. Any such enforcement action by VIA under
Roche Patent Rights shall be limited to enforcement against Competitive
Infringement.
          (e) If Roche is prosecuting an infringement action under
Section 8.2(b), then Roche shall have the right to control such litigation and
shall bear all legal expenses (including court costs and legal fees and
expenses), including settlement thereof. If a claim for damages is brought by
VIA or VIA requests that Roche pursue such a claim for VIA’s benefit pursuant to
Section 8.2(c), then VIA shall have such right to control (or direct, if VIA is
not able to intervene and pursue its own damages claim and requests that Roche
pursue such claim for VIA’s benefit) such claim for damages and shall bear all
its and Roche’s legal expenses (except as provided otherwise in the event that
Roche should join as a party to such action). No settlement or consent judgment
or other voluntary final disposition of any infringement action brought by a
Party pursuant to this Section 8.2 may be entered into without the prior written
consent of the other Party if such settlement would require the other Party to
be subject to an injunction or to make a monetary payment or would restrict the
claims in or admit any invalidity of any of the Roche Patent Rights or VIA
Patent Rights or significantly adversely affect the rights of the other Party to
this Agreement.
Roche shall be entitled to keep, out of all damages or costs recovered by Roche
in connection with any action filed by Roche under Section 8.2(b), and after
first reimbursing both parties for any out-of-pocket costs and expenses incurred
in bringing the action (“Roche Net Recovery”), an amount equal to (i) one
hundred percent (100%) of such Roche Net Recovery for actions against Roche
Patent Infringement that are not Competitive Infringement, and (ii) twenty-five
percent (25%) of the Roche Net Recovery from any action to the extent involving
Competitive Infringement, and the rest of such Roche Net Recovery shall be
provided to VIA. VIA shall be entitled to keep seventy-five percent (75%) of all
damages or costs recovered by VIA in connection with any claim for damages
brought by VIA under Section 8.2(c) or 8.2(d), after first reimbursing both
parties for any out-of-pocket costs and expenses incurred in bringing the action
(“VIA Net Recovery”), and the rest of such VIA Net Recovery (25%) shall be
provided to Roche. If the Parties agree to jointly prosecute such infringement
action and jointly share expenses, then the Parties will split 50:50 all damages
or costs recovered, after

18.



--------------------------------------------------------------------------------



 



first reimbursing each Party for any out-of-pocket expenses in such action. If
the recovery of a Party or Parties prosecuting an action solely under this
Section 8.2 does not exceed the Parties’ costs in such action, then each Party
shall be reimbursed pari passu for any out-of-pocket expenses incurred in such
action.
          (f) Sections 8.2(b)-(e) shall apply mutatis mutandis to trade secret
misappropriation actions relating to competitive Third Party activities
involving Roche Know-How as it does to enforcement of Roche Patent Rights
against Competitive Infringement.
          (g) Neither Party shall be entitled to grant covenants not to sue or
other similar rights under Patents owned by the other Party, provided, however,
VIA may grant licenses and sublicenses in accordance with Section 2.2.
ARTICLE 9
REPRESENTATIONS AND WARRANTIES
     9.1 Representations of Roche. Roche hereby represents to VIA as of the
Effective Date that:
          (a) Roche is duly formed and/or incorporated, validly existing and in
good standing, with the corporate power and authority to enter into this
Agreement and to perform its obligations hereunder. The execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby
have been duly authorized by all requisite corporate action on the part of
Roche. This Agreement has been duly executed and delivered by Roche and
constitutes the valid, binding and enforceable obligation of Roche, subject to
applicable bankruptcy, reorganization, insolvency, moratorium and other laws
affecting creditors’ rights generally from time to time in effect and to general
principles of equity.
          (b) Roche owns the Roche Patent Rights and owns, controls, or licenses
the Roche Know-How and owns all of the Transfer Know-How (as defined in
Section 11.1);
          (c) Except for the Roche Patent Rights, Roche and its Affiliates do
not own or control any Patents claiming the Compound;
          (d) Roche has the right to grant VIA the rights and licenses granted
under this Agreement; and
          (e) Roche is not subject to, or bound by, any provision of:
               (i) any articles or certificates of incorporation or by-laws;

19.



--------------------------------------------------------------------------------



 



               (ii) any mortgage, deed of trust, lease, note, shareholders’
agreement, bond, indenture, license, permit, trust, custodianship, or other
instrument, agreement or restriction; or
               (iii) any judgment, order, writ, injunction or decree or any
court, governmental body, administrative agency or arbitrator;
that would prevent, or be violated by, or under which there would be a default
as a result of, nor is the consent of any Third Party required for, the
execution, delivery and performance by Roche of this Agreement and the
obligations contained herein, including without limitation, the grant to VIA of
the license described in Section 2.1 hereof.
     9.2 Representations of VIA. VIA hereby represents to Roche as of the
Effective Date that:
          (a) VIA is a corporation duly incorporated, validly existing and in
good standing under the laws of the jurisdiction of its organization, with the
corporate power and authority to enter into this Agreement and to perform its
obligations hereunder. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite corporate action on the part of VIA. This Agreement has been
duly executed and delivered by VIA and constitutes the valid, binding and
enforceable obligation of VIA, subject to applicable bankruptcy, reorganization,
insolvency, moratorium and other laws affecting creditors’ rights generally from
time to time in effect and to general principles of equity.
          (b) VIA is not subject to, or bound by, any provision of:
               (i) any articles or certificates of incorporation or by-laws;
               (ii) any mortgage, deed of trust, lease, note, shareholders’
agreement, bond, indenture, license, permit, trust, custodianship, or other
instrument, agreement or restriction, or
               (iii) any judgment, order, writ, injunction or decree or any
court, governmental body, administrative agency or arbitrator,
that would prevent, or be violated by, or under which there would be a default
as a result of, nor is the consent of any Third Party required for, the
execution, delivery and performance by VIA of this Agreement and the obligations
contained herein.
     9.3 Disclaimer of Warranties. EXCEPT AS SET FORTH EXPRESSLY IN THIS
AGREEMENT, EACH PARTY HEREBY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY
KIND, EXPRESSED OR IMPLIED, INCLUDING WITHOUT LIMITATION THE WARRANTIES OF
DESIGN, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THE INTELLECTUAL RIGHTS OF THIRD PARTIES. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, BOTH PARTIES ACKNOWLEDGE AND DISCLAIM ANY WARRANTY AS TO: (I) THE

20.



--------------------------------------------------------------------------------



 



SUCCESS OF ANY DEVELOPMENT OR CLINICAL TRIAL, STUDY OR TEST COMMENCED BY UNDER
THIS AGREEMENT; OR (II) REGULATORY APPROVAL, PRODUCT INTRODUCTION, SAFETY,
USEFULNESS OR COMMERCIAL SUCCESS OF ANY LICENSED PRODUCT.

21.



--------------------------------------------------------------------------------



 



ARTICLE 10
CONFIDENTIALITY
     10.1 Treatment of Confidential Information. Except as otherwise provided in
this Article 10, during the term of this Agreement and for a period of five
(5) years thereafter, VIA and its Affiliates will retain in confidence and use
only for purposes of this Agreement any information, data, and materials
supplied by Roche or on behalf of Roche to VIA and its Affiliates under this
Agreement, and Roche will retain in confidence and use only for purposes of this
Agreement any information, data, and materials supplied by VIA or on behalf of
VIA to Roche under this Agreement. For purposes of this Agreement, all such
information and data which a Party is obligated to retain in confidence shall be
called “Confidential Information” of the disclosing Party.
     10.2 Right to Disclose. To the extent it is reasonably necessary or
appropriate to fulfill its obligations or exercise its rights under this
Agreement or any rights which survive termination or expiration hereof, VIA and
Roche each may disclose the Confidential Information of the other Party to their
respective Affiliates, sublicensees, consultants, outside contractors, clinical
investigators or other Third Parties provided that such entities or persons
agree in writing (a) to keep the Confidential Information confidential for the
same time periods and to the same extent as VIA and Roche are required to keep
the Confidential Information confidential and (b) to use the Confidential
Information only for such purposes as VIA and Roche (as applicable) are entitled
to use the Confidential Information. Each Party or its Affiliates or
sublicensees may disclose such Confidential Information of the other Party to
government or other regulatory authorities to the extent that such disclosure
(i) is reasonably necessary to obtain Patents or authorizations to conduct
clinical trials with or to market commercially the Licensed Products, provided
such Party is otherwise entitled to engage in such activities under this
Agreement; (ii) is otherwise legally required; (iii) is in facilitation of a
Party’s relationship with its existing or prospective investors; or (iv) is
permitted pursuant to Section 14.7; provided that if a Party is legally required
to make such a disclosure under (ii), it shall, if practicable under the
circumstances, first have given prompt notice to the other Party hereto to
enable it to seek any available exemptions from or limitations on such a
disclosure, or to apply for confidential treatment or a protective order.
     10.3 Release From Restrictions. The foregoing obligations in respect of
disclosure and use of Confidential Information shall not apply to any part of
such Confidential Information that the receiving Party, or its Affiliates (all
collectively referred to as the “Receiving Party”) can demonstrate by competent
evidence:
          (a) is or becomes publicly available other than by acts of the
Receiving Party in breach of this Agreement;
          (b) is disclosed to the Receiving Party or its Affiliates or
sublicensees by a Third Party who had the right to disclose such Confidential
Information to the Receiving Party;

22.



--------------------------------------------------------------------------------



 



          (c) prior to disclosure under this Agreement, was already in the
possession of the Receiving Party or its Affiliates or sublicensees, provided
such Confidential Information was not obtained, directly or indirectly, from the
other Party under this Agreement; or
          (d) was independently discovered or developed by the Receiving Party
without resort to or use of any Confidential Information of the disclosing
Party.
     10.4 Confidentiality of Agreement. Except as otherwise required by law or
the terms of this Agreement or mutually agreed upon by the Parties hereto, each
Party shall treat as confidential the terms, and conditions of this Agreement,
except that Roche and VIA may each disclose such terms and conditions and the
achievement of milestone and other significant events under this Agreement to
its Affiliates and sublicensees, and to current, and potential investors, merger
partners or acquirors. Furthermore, either Party in connection with its current
or future status as a public company (or in connection with its initial public
offering registration activities) may disclose the terms of this Agreement to
the extent required by the federal securities laws or regulations or the rules
or regulations of any stock exchange or NASDAQ, and provided, that the
disclosing Party shall seek confidential treatment of key business terms
contained in this Agreement, including but not limited to the royalty rates;
provided further, that the disclosing Party shall duly consider reasonable and
timely suggestions, advice and input from the non-disclosing Party with respect
to seeking confidential treatment of key business terms contained in the
Agreement. After execution of this Agreement, the Parties shall release the
joint press release, the text of such shall be mutually agreeable to each Party,
announcing the execution of the Agreement. In addition, the Parties have agreed
to the publicity-related provisions that are set forth in Section 14.7.
     10.5 Return of Confidential Information. Upon termination of this Agreement
by either Party for any reason, the rights of each Party to retain and use the
Confidential Information of the other shall be as provided in Article 12,
provided, however, that each Party may retain a single archival copy of the
other Party’s Confidential Information solely for the purpose of determining the
extent of disclosure of Confidential Information hereunder and assuring
compliance with the surviving provisions of this Agreement.
ARTICLE 11
TRANSFERS AND ACCESS; REGULATORY
     11.1 Transfer of Know-How. Immediately after the Effective Date, but not
later than sixty (60) days after the Effective Date, Roche shall transfer
(originals or copies) to VIA all of the Roche Know-How listed in Appendix B (the
“Transfer Know-How”). If Roche identifies any Roche Know-How in the future that
should have been included in the Transfer Know-How, then Roche shall provide
such Roche Know-How to VIA in a timely manner. Roche agrees to provide to VIA
upon VIA’s reasonable request and at VIA’s sole expense copies of the
prosecution files and histories of the Roche Patent Rights that are not publicly
available. At VIA’s request, Roche shall participate in up to two (2) telephone
conferences designed to answer questions related to the Roche

23.



--------------------------------------------------------------------------------



 



Know-How, provided that Roche shall not be obligated to provide more that one
(1) person day of effort related to these telephone conferences.
     11.2 Tissue Samples. Roche has certain tissue samples related to the
subject matter of this Agreement (“Samples”). Upon the request of VIA, Roche
shall provide VIA with access to these Samples or transfer such Samples to VIA.
Once Roche’s right of first negotiation under Section 2.6 is exhausted, Roche
shall have the right to transfer such Samples to VIA.
     11.3 Regulatory Affairs.
          (a) During the Term, VIA shall (i) control and be solely responsible
for making all needed Regulatory Filings relating to the development of Licensed
Products and for seeking and maintaining Registrations of Licensed Products
developed by VIA throughout the Territory, in such countries as it selects; and
(ii) own and be responsible for preparing and submitting all Regulatory Rulings,
including preparing all applications and reports necessary as part of an IND,
NDA, DMF (“Drug Master File”), or other necessary filing required for
Registration. Roche shall assign to VIA all rights, title and interest in and to
all Regulatory Filings that Roche has made with respect to any Compound or
Derivative and all licenses, authorizations and permits that Roche has obtained
with respect to clinical trials of any Compound or Derivative. Roche shall
permit VIA to access, and shall provide VIA with sufficient rights to reference
and use in association with exercising its rights and performing its obligations
under this Agreement, all records pertaining to Compounds, Derivatives or
Licensed Products as are in the possession of Roche and are reasonably necessary
for obtaining Registrations for Licensed Products.
          (b) In conducting any research or development activities under this
Agreement, VIA shall (i) ensure that its employees, agents, clinical
institutions and clinical investigators comply with all Regulatory Agency
statutory and regulatory requirements with respect to Licensed Products,
including but not limited to the Federal Food, Drug and Cosmetic Act, as
amended, the Public Health Service Act, Institutional Review Boards, GCP, GLP,
IND regulations, and any conditions imposed by a reviewing IRB or Regulatory
Agency; and (ii) not utilize, in conducting studies on Licensed Products, any
person or entities that at such time are debarred by a Regulatory Agency, or
that, at such time, are under investigation by the FDA for debarment action
pursuant to the provisions of 21 U.S.C. § 335.
ARTICLE 12
TERM AND TERMINATION
     12.1 Term. This Agreement shall become binding upon the Effective Date.
This Agreement shall continue thereafter in full force and effect, unless
terminated sooner pursuant to Sections 12.2 or 12.3 below, until it expires upon
the expiration of VIA’s obligation to pay royalties to Roche hereunder (such
expiration of the term of this Agreement without termination, “Expiration”).

24.



--------------------------------------------------------------------------------



 



     12.2 VIA’s Right to Terminate.
          (a) For Material Breach at any Time. VIA may terminate this Agreement,
as a whole, at any time if (i) Roche materially breaches the Agreement and
(ii) such material breach is not cured by Roche within ninety (90) days after
VIA provides Roche with written notice of such breach, or, if such breach cannot
be cured through commercially reasonably efforts within such ninety (90) days,
and Roche has (within such time period) submitted a plan for cure as promptly as
is reasonably practicable through the application of commercially reasonable
efforts with a cure date reasonably acceptable to VIA, after the earlier of the
cure date agreed to by VIA or the date Roche ceases commercially reasonable
efforts to cure such breach.
          (b) For Convenience. VIA may terminate this Agreement for convenience,
upon sixty (60) days prior written notice to Roche, provided that such notice of
termination may not occur until after the one year anniversary of the Effective
Date. VIA may commence to wind down all of its activities under this Agreement
immediately upon such notice.
     12.3 Roche’s Right to Terminate.
          (a) For Material Breach at any Time. Roche may terminate this
Agreement, as a whole, at any time if (i) VIA materially breaches the Agreement
and (ii) such material breach is not cured by VIA within ninety (90) days after
Roche provides VIA with written notice of such breach, or, if such breach cannot
be cured through commercially reasonably efforts within such ninety (90) days,
and VIA has (within such time period) submitted a plan for cure as promptly as
is reasonably practicable through the application of commercially reasonable
efforts with a cure date reasonably acceptable to Roche, after the earlier of
the cure date agreed to by Roche or the date VIA ceases commercially reasonable
efforts to cure such breach. If VIA files a petition for bankruptcy,
dissolution, liquidation or winding up of affairs, then such petition shall not
relieve VIA of its obligation for continued performance under this Agreement
pending a decision on such petition.
          (b) For VIA’s Discontinuance of the Development Plan. Notwithstanding
anything in this Agreement to the contrary, Roche may terminate the Agreement
and all licenses granted herein following receipt of written notice from VIA of
VIA’s decision to discontinue all of VIA’s activities under the Development Plan
pursuant to Section 6.3 in either the Territory or a sub-territory (as defined
in Section 6.3), as applicable; provided that any such termination for a
sub-territory shall only be effective for such sub-territory (i.e., this
Agreement shall remain in force for all remaining sub-territories that are not
subject to such termination). Following such termination and at Roche’s request
within thirty (30) days after such termination, VIA shall negotiate in good
faith with Roche, for a period of sixty (60) days from the date of Roche’s
request, to license on commercially reasonable terms to Roche the VIA Patent
Rights and VIA Know-How related solely to the Licensed Products in the Territory
or terminated sub-territory, as applicable.

25.



--------------------------------------------------------------------------------



 



     12.4 General Effect of Expiration or Termination. Upon Expiration or
termination of this Agreement for any reason, all rights and obligations of the
Parties hereunder shall cease, except as explicitly provided for below in this
Article 12 or elsewhere in this Agreement. Expiration or termination of this
Agreement shall not relieve the Parties of any obligation to make payments or
otherwise to the extent related to events or other facts in existence prior to
such Expiration or termination.
     12.5 Rights Upon Expiration or Any Termination.
          (a) Upon Expiration of this Agreement in any country, VIA shall
continue to have a royalty-free, perpetual right to Commercialize Licensed
Products in the Territory, as the license granted VIA in Section 2.1 shall
automatically become royalty-free, non-exclusive and perpetual in the country of
Expiration.
          (b) Upon Expiration or termination of this Agreement for any reason,
the following Sections and Articles shall survive such expiration or
termination, subject to any later termination dates provided for therein:
Sections 5.1 and 5.2 (with respect to payments having accrued during the term of
this Agreement); Sections 5.4; 5.5; and 9.3, and Articles 1, 8 (as relates to
infringement occurring during the term of this Agreement), 10, 12, 13 and 14.
     12.6 Rights Upon Certain VIA Terminations.
          (a) Upon termination by VIA for Roche’s uncured material breach of
this Agreement pursuant to Section 12.2(a), the following Sections shall survive
such termination in addition to the Sections and Articles set forth to survive
in Section 12.5(b): Sections 2.1; and 3.1, 3.2 and 3.3 (with continued milestone
payments reduced by *** percent (***%)); Article 4 (with continued royalty
payments reduced by *** percent (***%)) and all other Sections and Articles
governing the mechanics of milestone and royalty payments hereunder. The
licenses granted by Roche to VIA shall become perpetual and irrevocable if VIA
terminates under Section 12.2(a).
          (b) If VIA terminates this Agreement for any reason other than Roche’s
uncured material breach of this Agreement pursuant to Section 12.2(a), then
VIA’s obligations pursuant to Section 3.1 shall survive such termination.
          (c) Termination of this Agreement by VIA shall not limit VIA’s ability
to seek any remedies that may be available for any breaches of the terms hereof
by Roche prior to such termination.
     12.7 Rights Upon Roche Termination for Cause and Other VIA Terminations. If
Roche terminates this Agreement pursuant to Section 12.3, or VIA terminates this
Agreement for convenience pursuant to Section 12.2(b),then:
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

26.



--------------------------------------------------------------------------------



 



          (a) Reverted Territory; Reverted Products. The Territory, in the case
of a termination in whole, and the terminated country or countries (together
with their territories and possessions) in the case of a partial termination,
shall be deemed to be the “Reverted Territory” effective as of the effective
date of such termination. In the case of a partial termination, the Reverted
Territory shall thereafter be excluded from the Territory for all purposes under
this Agreement, but this Agreement will remain in effect in the remaining
Territory. All Licensed Products in the Reverted Territory shall, effective upon
the effective date of such termination, be deemed “Reverted Products.”
          (b) No Further Representations. The VIA Group shall discontinue making
any representation regarding its status as a licensee of or distributor for
Roche in the Reverted Territory, for all Reverted Products. The VIA Group shall
cease conducting any activities with respect to the marketing, promotion, sale
or distribution of the Reverted Products in the Reverted Territory.
          (c) Technology License. VIA hereby grants to Roche, if Roche notifies
VIA within thirty (30) days after such termination that Roche desires to
negotiate such a license, the right to negotiate for a period of sixty (60) days
thereafter a license on commercially reasonable terms under (i) any patent or
patent application owned by VIA (or any VIA Affiliate) covering the Reverted
Products having been developed or commercialized by the VIA Group during the
term of this Agreement, and (ii) all Know-How owned or controlled by VIA and its
Affiliates relevant to Reverted Products, solely for Roche to commercialize
Reverted Products in the Reverted Territory, and to manufacture Reverted
Products anywhere in the world for such Commercialization, and (iii) any
Regulatory Filings of VIA in the Reverted Territory.
          (d) No Further Sales. VIA covenants that promptly upon such
termination it and its Affiliates and former sublicensees hereunder shall cease
to sell, and thereafter shall not sell, any Reverted Product in the Reverted
Territory prior to three (3) years after the effective date of termination.

27.



--------------------------------------------------------------------------------



 



ARTICLE 13
INDEMNIFICATION
     13.1 Indemnification by VIA. Subject to Sections 13.3 and 14.14 hereof, VIA
hereby agrees to defend, indemnify and hold harmless Roche and its Affiliates
and licensors, and their directors, officers, employees and agents (“Roche
Indemnitees”) from and against any liabilities, losses, fines, penalties,
damages, expenses (including reasonable attorney’s fees and expenses and
expenses incurred in connection with the enforcement of this provision),
resulting from any Third Party suits, actions, or claims brought or threatened
after the Effective Date of this Agreement and which arise out of claims against
Roche Indemnitees brought by Third Parties after the Effective Date of this
Agreement, including but not limited to, any actions in contract (including
breach of warranty) tort (including negligence, strict liability or commercial
torts) which arise, result from, or relate to:
               (i) any breach of any of the representations of VIA contained in
Section 9.2 hereof,
               (ii) the gross negligence, recklessness or willful misconduct of
the VIA and its Affiliates; and
               (iii) any development or commercialization (including without
limitation, any manufacture, storage, use or possession) of Compound,
Derivatives, Additional Licensed Compounds or Licensed Product by VIA, its
Affiliates, sublicensees and distributors.
Items (i) through (iii) are hereinafter collectively referred to as a “Roche
Loss.” VIA shall have no obligation to indemnify Roche, to the extent that any
Roche Loss arises out of the gross negligence or willful misconduct of any Roche
Indemnitee or Roche’s breach of this Agreement.
     13.2 Indemnification by Roche. Subject to Sections 13.3 and 14.14 hereof,
Roche hereby agrees to defend, indemnify and hold harmless VIA, its Affiliates
and sublicensees, and their directors, officers, employees and agents (“VIA
Indemnitees”) from and against any liabilities, losses, fines, penalties,
damages, expenses (including reasonable attorney’s fees and expenses and
expenses incurred in connection with the enforcement of this provision),
resulting from any Third Party suits, actions, or claims which arise out of
claims against VIA Indemnitees brought by Third Parties after the Effective Date
of this Agreement, including but not limited to, any actions in contract
(including breach of warranty), tort (including negligence, strict liability or
commercial torts) which arise, result from, or relate to:
               (i) any breach of any of the representations of Roche contained
in Section 9.1 hereof,

28.



--------------------------------------------------------------------------------



 



               (ii) the gross negligence, recklessness or willful misconduct of
Roche, its Affiliates or agents, and
               (iii) any development or commercialization (including without
limitation, any manufacture, storage, use or possession) of Compound,
Derivatives, Additional Licensed Compounds or Licensed Product by Roche or its
Affiliates.
Items (i) through (iii) are hereinafter collectively referred to as an “VIA
Loss.” Roche shall have no obligation to indemnify VIA, to the extent that any
VIA Loss arises out of the gross negligence or willful misconduct of any VIA
Indemnitee or VIA’ breach of this Agreement.
     13.3 Indemnification Procedures With Respect to Third Party Claims.
          (a) To be eligible to seek indemnification under this Article 13 in
respect to a liability, loss, fine, penalty, damage, expense, action, or claim
brought against such Indemnitee by a Third Party (such claim hereinafter
referred to as a “Third Party Claim”), a VIA Indemnitee or Roche Indemnitee
(each, an “Indemnitee”) shall promptly give written notice thereof to the Party
from whom indemnification is sought (such Party hereinafter referred to as the
“Indemnitor”) within a reasonable period of time after the assertion of such
Third Party Claim by such Third Party; provided, however, that the failure to
provide written notice of such Third Party Claim within a reasonable period of
time shall not relieve the Indemnitor of any of its obligations hereunder,
except to the extent that the Indemnitor is prejudiced by such failure. The
Indemnitor shall have the right to assume the complete control of the defense,
compromise or settlement of any Third Party Claim (provided that no settlement
of any Third Party Claim shall include any admission of wrongdoing on the part
of an Indemnitee, without the prior written consent of such Indemnitee, which
consent shall not be unreasonably withheld), including, at its own expense,
employment of legal counsel. At any time thereafter the Indemnitor shall be
entitled to exercise, on behalf of the Indemnitee, any rights which may mitigate
the extent or amount of such Third Party Claim; provided, however, that if the
Indemnitor shall have exercised its right to assume control of such Third Party
Claim, the Indemnitee (i) may, in its sole discretion and at its own expense
(which expense shall not be subject to indemnification hereunder), employ legal
counsel to represent it (in addition to the legal counsel employed by the
Indemnitor) in any such matter, and in such event legal counsel selected by the
Indemnitee shall be required to confer and cooperate with such counsel of the
Indemnitor in such defense, compromise or settlement for the purpose of
informing and sharing information with the Indemnitor; (ii) shall, at its own
expense, make available to Indemnitor those employees, officers and directors or
Indemnitee whose assistance, testimony or presence is necessary or appropriate
to assist the Indemnitor in evaluating and in defending any such Third Party
Claim (provided, however, that any such access shall be conducted in such a
manner as not to interfere unreasonably with the operations of the businesses of
Indemnitee); and (iii) shall otherwise fully cooperate with the Indemnitor and
its legal counsel in the investigation and defense of such Third Party Claim.

29.



--------------------------------------------------------------------------------



 



          (b) If the Parties acting in good faith cannot agree as to the
applicability of Section 13.1 and/or 13.2 to a particular Third Party Claim,
then each Party (and its respective Indemnitees) reserves the right to conduct
its own defense of such Third Party Claim and seek indemnification from the
applicable Party upon its resolution.
ARTICLE 14
GENERAL PROVISIONS
     14.1 Force Majeure. Neither Party shall be held liable or responsible to
the other Party nor be deemed to have defaulted under or breached this Agreement
for failure or delay in fulfilling or performing any term of this Agreement,
other than an obligation to make payments hereunder, when such failure or delay
is caused by or results from fire; flood; earthquake; tornado; embargo;
government regulation; prohibition or intervention; war; act of war (whether war
be declared or not); insurrection; act of terrorism; riot; civil commotion;
strike; lockout; act of God or any other cause beyond the reasonable control of
the affected Party to anticipate, prevent, avoid or mitigate (a “Force Majeure
Event”) so long as the affected Party uses commercially reasonable efforts to
overcome the effects of the Force Majeure Event; provided, however, that any
failure or delay in fulfilling a term of this Agreement shall not be considered
a result of a Force Majeure Event if it arises from a knowing failure of VIA or
Roche to comply with applicable laws and regulations.
     14.2 Further Assurances. Each Party hereto agrees to perform such acts,
execute such further instruments, documents or certificates, and provide such
cooperation in proceedings and actions as may be reasonably requested by the
other Party in order to carry out the intent and purpose of this Agreement,
including without limitation the registration or recordation of the rights
granted hereunder.
     14.3 Severability. Both Parties hereby expressly acknowledge and agree that
it is the intention of neither Party to violate any public policy, statutory or
common law, rules, regulations, treaty or decision of any government agency or
executive body thereof of any country or community or association of countries
and specifically agree that if any word, sentence, paragraph, clause or
combination thereof in this Agreement is found by a court or executive body with
judicial powers having jurisdiction over this Agreement or any of the Parties
hereto in a final unappealed order, to be in violation of any such provisions in
any country or community or association of countries, then in such event such
words, sentences, paragraphs, clauses or combination shall be inoperative in
such country or community or association of countries (or reformed, for example
but without limitation, to apply for a shorter period of time, such that their
effect is in compliance with law) and the remainder of this Agreement shall
remain binding upon the Parties hereto.
     14.4 Notices. Any notice required or permitted to be given hereunder shall
be in writing and shall be deemed to have been properly given if delivered in
person, or if mailed by registered or certified mail (return receipt requested)
postage prepaid, or by a nationally recognized overnight courier, or by
facsimile (and promptly confirmed by

30.



--------------------------------------------------------------------------------



 



registered, certified mail, overnight courier or fax receipt), to the addresses
given below or such other addresses as may be designated in writing by the
Parties from time to time during the term of this Agreement. Any notice sent by
overnight courier or facsimile shall be deemed received on the first business
day after posted with the courier or transmittal. Any notice sent by registered,
certified mail shall be deemed received on the fourth (4th) business day
following the date of posting.

     
In the case of VIA:
  VIA Pharmaceuticals, Inc.
750 Battery Street, Suite 330
San Francisco California 94111 USA
Attention: President
 
   
In the case of Roche:
  Hoffmann-La Roche Inc.
340 Kingsland Street
Nutley, New Jersey 07110
Attention: Corporate Secretary

 
   
and:
  F. Hoffmann-La Roche Ltd
Grenzacherstrasse 124
CH-4070 Basel
Switzerland
Attention: Corporate Law

     14.5 Assignment. All of the terms and provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the respective
successors and permitted assigns of the Parties hereto, but neither this
Agreement nor any of the rights, interests or obligations hereunder of any Party
hereto shall be assigned without the prior written consent of the other Party
(which may be withheld for any reason), provided, however, that either Party
may, without such consent, assign this Agreement in whole or in part (i) to a
successor corporation in connection with the transfer or sale of all or
substantially all of its business or assets to which this Agreement pertains or
in the event of the merger or consolidation with another corporation; and
(ii) to an Affiliate. Any purported assignment in violation of the preceding
sentence shall be void. Any permitted assignee shall assume all obligations of
its assignor under this Agreement.
     14.6 Performance by Affiliates. Each of Roche and VIA acknowledge that
their obligations and rights under this Agreement may be performed and exercised
by Affiliates of Roche and VIA, respectively. Obligations of the Party for which
one of its Affiliates is performing hereunder shall be deemed to extend to such
performing Affiliate. Each of Roche and VIA guarantee performance of this
Agreement by its Affiliates. Wherever in this Agreement the Parties delegate
responsibility to Affiliates or local operating entities, the Parties agree that
such entities shall not make decisions inconsistent with this Agreement, amend
the terms of this Agreement or act contrary to its terms in any way. Further, if
a Party’s Affiliate breaches any aspect of this Agreement performance of which
has been delegate to such Affiliate or acts in any way

31.



--------------------------------------------------------------------------------



 



inconsistently with the foregoing sentence, then the other Party shall be
entitled to proceed against the Party whose Affiliate so breached, and shall not
first be required to proceed against the Affiliate that so breached.
     14.7 Publicity. Except for the details in the press release to be agreed
upon by the Parties, and as required by the rules or regulations of any stock
exchange or regulatory authority or otherwise required by law or regulation,
neither Party, nor any of its Affiliates, shall originate any publicity, news
release or other public announcement that identifies the other Party, written or
oral, relating to the confidential terms or conditions contained in this
Agreement without the prior written approval of such other Party. In addition,
VIA shall have the right to originate publicity, news releases and other public
announcements relating to Licensed Products if such publicity, news releases and
other public announcements do not identify Roche; provided that VIA shall
provide Roche with an opportunity to review a draft of any such publicity, news
release or other public announcement at least five (5) business days prior to
releasing such publicity, news release or other public announcement (unless a
quicker release is mandated by law).
     14.8 Roche Publications. The Parties recognize the importance of allowing
Roche scientists to have the ability to publish their results but recognize that
such publications have the potential for disclosing intellectual property.
Accordingly, Roche shall have the right to publish all documents that (i) have
been approved for publication in compliance with Roche’s internal procedures and
(ii) submitted for publication prior to the Effective Date (drafts of which were
disclosed to VIA). After the Effective Date, Roche shall not submit for
publication any document without the written consent of VIA, which consent shall
be at VIA’s sole discretion.
     14.9 Amendment. The Parties hereto may amend, modify or alter any of the
provisions of this Agreement, but only by a written instrument that explicitly
refers to this Agreement and is duly executed by both Parties hereto.
     14.10 Entire Agreement. This Agreement contains the entire understanding of
the Parties with respect to the subject matter hereof. All express or implied
agreements and understandings, either oral or written, heretofore made with
respect to such subject matter are expressly superseded by this Agreement.
     14.11 Waiver. The failure of a Party to enforce at any time for any period
any of the provisions hereof shall not be construed as a waiver of such
provisions or of the rights of such Party thereafter to enforce each such
provisions.
     14.12 No Implied Licenses. Except as expressly and specifically provided
under this Agreement, the Parties agree that neither Party is granted any
implied rights to or under any of the other Party’s current or future Patents,
trade secrets, copyrights, moral rights, trade or service marks, trade dress, or
any other intellectual property rights.
     14.13 No Joint Venture. The Parties agree that the relationship of Roche
and VIA established by this Agreement is that of independent licensee and
licensor.

32.



--------------------------------------------------------------------------------



 



Furthermore, the Parties agree that this Agreement does not, is not intended to,
and shall not be construed to, establish a partnership or joint venture, and nor
shall this Agreement create or establish an employment, agency or any other
relationship. Except as may be specifically provided herein, neither Party shall
have any right, power or authority, nor shall they represent themselves as
having any authority to assume, create or incur any expense, liability or
obligation, express or implied, on behalf of the other Party, or otherwise act
as an agent for the other Party for any purpose.
     14.14 No Third Party Beneficiaries. Except as otherwise set forth in
Article 13, all rights, benefits and remedies under this Agreement are solely
intended for the benefit of Roche and VIA, and no Third Party shall have any
rights whatsoever to (i) enforce any obligation contained in this Agreement;
(ii) seek a benefit or remedy for any breach of this Agreement; or (iii) take
any other action relating to this Agreement under any legal theory, including
but not limited to, actions in contract, tort (including but not limited to
negligence, gross negligence and strict liability), or as a defense, setoff or
counterclaim to any action or claim brought or made by the Parties.
     14.15 Limitation of Liability. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO
THE OTHER PARTY FOR ANY INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE
DAMAGES OF ANY KIND, EVEN If SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH LOSS OR DAMAGES. IN NO CASE SHALL EITHER PARTY BE LIABLE FOR ANY
REPRESENTATION OF WARRANTY MADE BY THE OTHER PARTY TO ANY THIRD PARTY.
     14.16 Governing Law. This Agreement is to be construed in accordance with,
and governed by, the laws of the state of Delaware, except in relation to the
principles governing conflict of laws. This Agreement shall not be governed by
the United Nations Convention of International Contracts on the Sale of Goods.
Notwithstanding the foregoing, questions affecting the construction and effect
of any Patent shall be determined by the laws of the country in which such
Patent has been granted.
     14.17 Headings. The article, section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.
     14.18 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same document.
     14.19 Dispute Resolution. The Parties recognize that disputes,
controversies or claims arising out of or relating to this Agreement, or the
breach, termination, or invalidity thereof (each, a “Dispute”) which relate to
either Party’s rights and/or obligations hereunder may from time to time arise
during the term of this Agreement. The Parties shall seek to amicably resolve
such a Dispute in an expedient manner by mutual cooperation. To reach amicable
resolution, the Parties agree to first refer the Dispute to their respective
senior-level management, or their designees, for attempted resolution through
good faith negotiations.

33.



--------------------------------------------------------------------------------



 



     If the Dispute cannot be resolved within sixty (60) days after the referral
to the senior-level management referred to above, all such disputes shall be
finally resolved and settled in accordance with the provisions of this section:
          (a) Arbitration Request. If a party intends to begin arbitration it
must provide written notice (the “Arbitration Request”) to the other party that
the Dispute arising under this Agreement is to be referred to arbitration
administered by the American Arbitration Association (the “AAA”). From the date
of the Arbitration Request and until such time as any matter has been finally
settled, the running of the time periods as to which party must cure a breach of
this Agreement shall be suspended as to the subject matter of the Dispute.
          (b) No Arbitration of Patent Issues. Unless otherwise agreed by the
parties, a Dispute relating to the validity, infringement or enforceability of
Patents shall not be subject to arbitration, and shall be submitted to a court
of competent jurisdiction.
          (c) Arbitration Procedure. The Arbitration shall be held in New York,
New York in accordance with the Commercial Arbitration Rules of the AAA. The
Parties shall each be responsible for one-half of any fees or other amounts
payable to the AAA or the arbitrator, and each Party shall bear its own
attorneys’ fees and other expenses in connection with the arbitration.
     The Parties agree that the procedures set forth in this paragraph shall be
the sole and exclusive means of resolving any and all Disputes. Judgment on any
award rendered by the arbitrator may be entered in any court having competent
jurisdiction thereof.
Remainder of this page intentionally left blank.

34.



--------------------------------------------------------------------------------



 



     In Witness Hereof, the Parties have executed this Agreement effective as of
the Effective Date.

          Hoffmann-La Roche Inc.
      By:    /s/ Frederick C Kentz III       Name:  Frederick C Kentz III      
Title:  VP SECY & GE    

                  F. Hoffmann-La Roche Ltd       F. Hoffmann-La Roche Ltd
 
               
By:
  /s/ Nigel Shedil       By:   /s/ Stefan Arnold
 
               
 
  Name: Nigel Shedil           Name: Stefan Arnold
 
  Title: Vice President
        Global Head Licensing           Title: Legal Counsel

          VIA Pharmaceuticals, Inc.
      By:   /s/ Lawrence Cohen       Name:  Lawrence Cohen, PHD       Title: 
Chief Executive Officer    

 



--------------------------------------------------------------------------------



 



Appendix A
List of Roche Patent Rights



--------------------------------------------------------------------------------



 



                          Case 22191   Application Date   Application No.  
Grant Date   Patent No.   Expiry Date   Holder
AR
  19.07.2006   P060103084           19.07.2026   Roche Basel
AU
  11.07.2006   2006271721           11.07.2026   Roche Basel
BR
  11.07.2006   PI0613754-7           11.07.2026   Roche Basel
CA
  11.07.2006   2614529           11.07.2026   Roche Basel
CL
  18.07.2006   1863-2006               Roche Basel
CN
  11.07.2006   200680026731.7           11.07.2026   Roche Basel
CO
  11.07.2006   08-002.797               Roche Basel
CR
  11.07.2006   9644               Roche Basel
EC
  11.07.2006   08-8120               Roche Basel
EG
  21.01.2008   PCT108/2008           11.07.2026   Roche Basel
EP
  11.07.2006   06792493.6           11.07.2026   Roche Basel
GC
  19.07.2006   6611               Roche Basel
IN
  11.07.2006   658/DELNP/2008           11.07.2026   Roche Basel
ID
  11.07.2006   W-00200800220           11.07.2026   Roche Basel
IL
  11.07.2006   188476           11.07.2026   Roche Basel
JP
  11.07.2006   2008-521935               Roche Basel
MY
  19.07.2006   PI20063456               Roche Basel
MX
  11.07.2006   MX/A/2008/000818               Roche Basel
MA
  11.07.2006   30618           11.07.2026   Roche Basel
NZ
  11.07.2006   565190           11.07.2026   Roche Basel
NO
  11.07.2006   20080058           11.07.2026   Roche Basel
PH
  11.07.2006   1-2008-500147               Roche Basel
RU
  11.07.2006   2008106058           11.07.2026   Roche Base!
SG
  11.07.2006   200800416-0               Roche Basel
ZA
  11.07.2006   2008/00405               Roche Basel
KR
  11.07.2006   2008-7001480           11.07.2026   Roche Basel
TW
  18.07.2006   095126242               Roche Basel
TH
  19.07.2006   0601003388               Roche Basel
US
  21.07.2005   60/701215 Priority           21.07.2006   Roche Nutley
US1
  18.07.2006   11/488870               Roche Nutley
US2
  20.08.2008   12/194643               Roche Nutley
UA
  11.07.2006   A200801933               Roche Basel
VE
  20.07.2006   1684-06               Roche Basel
VN
  11.07.2006   1-2008-00403           11.07.2026   Roche Basel
WO
  11.07.2006   PCT/EP2006/064093               Roche Basel

 



--------------------------------------------------------------------------------



 



                          Case 24361   Application Date   Application No.  
Grant Date   Patent No.   Expiry Date   Holder
US
  20.09.2007   60/973846 Priority           20.09.2008   Roche Nutley
US1
  02.09.2008   12/202552               Roche Nutley
wo
  11.09.2008   PCT/EP2008/062017               Roche Basel

 



--------------------------------------------------------------------------------



 



Appendix B
Transfer of Know How



--------------------------------------------------------------------------------



 



                                                  Document           Document  
          Document No   Title   Author(s)   Date   Pages   Class   Center  
Division   Language
1015946
  Results of the in vitro micronucleus test (MNT) with RO*** using a microscale
screening protocol with L5178Y tk mouse lymphoma cells (Study Plan No. 2057M04,
NON-GLP)   Kirchner S   7/21/2004     16     research   Basel   Pharma   English
 
                                   
1004034
  Results of the Ames microsuspension assay with RO*** (Study No. 2060M04,
non-GLP screening test for genotoxic activity)   Muster W   1/5/2005     10    
research   Basel   Pharma   English
 
                                   
1024256
  RO*** THRA: A Two-Week Oral (Intubation) Toxicity and Toxicokinetic
Range-Finding Study in Dogs (Study No. 09925)   Visalli T, Lamb M,
Pamidimukkala A,
Herrott C, Braen A   11/20/2007     280     regular   Nutley   Pharma   English
 
                                   
1023567
  RO*** [THR]: A Two-Week Oral (Intubation) Range- Finding Toxicity and
Toxicokinetic Study in Rats (Study No.09924)   Rusin G, Lamb M,
Pamidimukkala A,
Herrott C, Braen A   12/18/2007     337     regular   Nutley   Pharma   English
 
                                   
1028177
  RO*** [THR Agonist]: Evaluation of the Covalent Protein Binding in Rat, Dog,
Monkey and Human Liver Microsomal Incubations Using [14C]RO*** (Study No. 09757)
  Nangia A, Olejnik
N, Yang T J   1/14/2008     16     regular   Nutley   Pharma   English
 
                                   
1024674
  RO***: In Vitro Plasma Protein Binding, Blood to Plasma Ratios and
Partitioning to Red Blood Cells in Human and Various Animal Species (Study
No. 10018).   Costanza S, Cotler S   1/24/2008     19     regular   Nutley  
Pharma   English

 

      ***   Certain information on this page has been omitted and filed
separately with the Commission Confidential treatment has been requested with
respect to the omitted portions.

1



--------------------------------------------------------------------------------



 



                                                  Document           Document  
          Document No   Title   Author(s)   Date   Pages   Class   Center  
Division   Language
1028100
  RO*** [THR Agonist]: Evaluation of the Cytochrome P450 Inhibition (Study No.
10315) and Time-Dependent Inactivation by RO*** Using Human Liver Microsomal
Incubations (Study No. 10315)   Chang M, Olejnik N,
Yang T J   1/28/2008     30     regular   Nutley   Pharma   English
 
                                   
1025882
  RO***: Evaluation of Thyroid Hormone Agonist for In Vitro Induction Potential
in Primary Human Hepatocyte Cultures (Study No 10182)   Frank K B, Ryan A L  
2/14/2008     24     regular   Nutley   Pharma   English
 
                                   
1027865
  RO***: Respiratory Assessment of Orally Administered RO*** to
Plethysmograph-Restrained Male Wistar Rats (WIL Study No. WIL-30039, Roche Study
Reference No. 10349)   Staudner H A   3/3/2008     164     regular   Nutley  
Pharma   English
 
                                   
1028777
  RO*** (THRA): In Vitro Effect on hERG Current (IKr) Expressed in Human
Embryonic Kidney (HEK) Cells (Roche Study No. 08757)   Staudner H A   3/4/2008  
  13     regular   Nutley   Pharma   English
 
                                   
1027864
  RO***: The Acute Central Nervous System Pharmacological Study of RO***
Following Oral Administration in Rats Using a Modified Functional Observational
Battery (Roche Study No. 10348, WIL Research Study No. WIL-30040)   Staudner H A
  3/5/2008     217     regular   Nutley   Pharma   English
 
                                   
1027916
  RO***: Bacterial reverse mutation test (Ames test) - Study No. 2363M07; RCC
Analytic phase No. B69096   Gocke E, Flade D   5/5/2008     56     regular  
Basel   Pharma   English
 
                                   
1026150
  RO*** (THRA): Cardiovascular Assessment in Conscious Radiotelemetry-Implanted
Beagle Dogs Following Oral Gavage Administration (Study No. 09979)   Staudner H
A,
Hirkaler G,
Pamidimukkala A,
Braen A   6/4/2008     251     regular   Nutley   Pharma   English

 

      ***   Certain information on this page has been omitted and filed
separately with the Commission Confidential treatment has been requested with
respect to the omitted portions.

2



--------------------------------------------------------------------------------



 



                                                  Document           Document  
          Document No   Title   Author(s)   Date   Pages   Class   Center  
Division   Language
1026453
  RO*** (THRA): A Two-Week Oral (Intubation) Exploratory Metabolic and
Pharmacokinetic Study of RO*** with a 2-Week Recovery Period (Study No. 10135)  
Visalli T,
Pamidimukkala A,
Herrott C, Braen A
P J M   7/8/2008     310     regular   Nutley   Pharma   English
 
                                   
1025069
  RO*** (THR): Evaluation of the Interaction between Drug Efflux Transporters
and RO*** (Study No. 09989)   Veerasammy S, Guo A   7/30/2008     27     regular
  Nutley   Pharma   English
 
                                   
1026833
  Induction of chromosome aberrations in cultured human peripheral blood
lymphocytes   Lloyd M, Flade D,
Chételat A A   8/7/2008     65     regular   Basel   Pharma   English
 
                                   
1025400
  Method for determination of RO*** in Dog Plasma by LC/MS/MS (BA Method MS-121)
  Egan T, Kolis S   6/4/2007     18     method   Nutley   Pharma   English
 
                                   
1026961
  Synthesis of RO***, A Thyroid Hormone Receptor Agonist   Shu L, Wang P  
11/27/2007     18     method   Nutley   Pharma   English
 
                                   
1028106
  Method for determination of RO*** in Dog and Rat Plasma by LC/MS/MS (BA Method
MS-121)   Vidal N, Egan T,
Liang Z, Kolis S   12/11/2007     22     method   Nutley   Pharma   English
 
                                   
1027730
  (Case 24361) PRODRUGS OF
THYROID HORMONE ANALOGS
(RO***)   Haynes N E, Scott N
R, Tilley J W   9/20/2007     55     patent   Nutley   Pharma   English

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

3